PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/015,982
Filing Date: 22 Jun 2018
Appellant(s): Allen et al.



__________________
Marylou J. Lavoie
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/05/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/14/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
 	
In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on
combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re
Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Specifically, in response to Appellant’s argument that none of the references teach an ink that is for digital offset lithography, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this instance, the ink is presumed to be more than capable of being used as a digital offset lithography ink, especially since it has been established that the modified ink of Sloan is at least substantially identical to that claimed.
Appellant’s argument that Nadolsky et al. teach a different material is not persuasive.
Appellant is incorrectly equating “functionalized” with “radiation curable.”  While it is true that Nadolsky et al. teach a functionalized poly-alpha-olefin, the claims do not require the poly-alpha-olefin to be non-functionalized; rather, the claims only require a non-radiation curable poly-alpha-olefin. The poly-alpha-olefin of Nadolsky et al. is functionalized in order to, inter alia, improve the solubility in polar organic solvents (paragraph 21), not to make them radiation curable.  In Example 1, 1-dodecene is polymerized with undecyclenic acid to add functionalization.  Undecyclenic acid has formula CH2=CH(CH2)8CO2H.  While it is true that 2H, which is not a radiation curable functional group.  
Regarding the final limitation that “the ink composition is a digital offset lithography ink
composition having a first viscosity of from about 3,000 to about 90,000 centipoise at an ink take
up temperature of from about 45 °C to about 80 °C and a second viscosity of from about
100,000 to about 2,000,000 centipoise at an ink transfer temperature of from about 18 °C to
about 30 °C,” it has been held that when the claimed and prior art inventions are at least
substantially structurally identical, any properties are presumed inherent. See MPEP §2112.01.
In this instance, the modified ink of Sloan is at least substantially identical to that recited (that is,
all of the components of the ink are identical), and furthermore, Appellant does not disclose
anywhere in the specification any specific ways in which the viscosity can be controlled, other
than through the components of the ink. Therefore, the recited property of the viscosity is
presumed inherent.
Appellant states that Appellant believes that the present claimed invention is the first time the concept of introducing non-radiation curable poly-alpha-olefins into radiation curable compositions has been done.   However, it is not only required that claims be novel, they must also be non-obvious.  As laid out in the rejection, Examiner maintains that the claims are obvious.  
Appellant argues that it would not be obvious to combine the material of Nadolsky et al. into the ink of Sloan et al.  However, Nadolsky et al. plainly teach adding their poly-alpha-olefins to ink compositions in order to improve scratch, mar and water resistance (paragraph 24).  Since Sloan et al. disclose an ink, Examiner maintains that one having ordinary skill in the art would have clearly been motivated to add the material of Nadolsky et al. to the ink of Sloan et al. in order to improve the scratch, mar and water resistance of the ink.  
Appellant again argues that the material of Nadolsky et al. is different than that claimed.  Appellant again is falsely equating radiation curable with functionalized.  The materials of Nadolsky et al., especially, for example, in Example 1, are merely functionalized with moieties such as carboxylic acid, which does not result in the material being radiation curable.
 For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        
Conferees:
/Manish S Shah/Primary Examiner,(acting SPE)
Art Unit 2853            

/Darren Schuberg/TQAS, TC 2800                                                                                                                                                                                                        
                                                                                                                                                                                           


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.